Citation Nr: 0000099	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an increased disability evaluation for a 
left hip disability, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for a 
lumbar spine disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to May 
1967.  His appeal ensues from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

The Board initially observes that on a VA Form 21-4138 
(Statement in Support of Claim) filed by the veteran in 
November 1979, the veteran raised an informal claim for 
service connection for a nervous disorder.  Specifically the 
veteran indicated "I do have nervous problems which makes 
[sic] me anxious.  I often worry about my left leg giving out 
because I have fallen.  My nervousness and back condition are 
on the records."  It does not appear from the record that 
the RO ever considered this claim.  Therefore, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's left hip disability is currently manifested 
by degenerative arthritis with shortening of the left leg, 
pain, muscle atrophy and difficulty standing or walking for 
long periods of time, but is not productive of limitation of 
the thigh to 10 degrees, limitation of extension of the leg 
to 30 degrees, or impairment of greater severity than 
malunion with marked knee or hip disability.

2.  The veteran's lumbar spine disability is currently 
manifested by degenerative arthritis, lordosis, 
rotoscoliosis, pain, and some limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left hip disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 
4.40, 4.71a, Diagnostic Code 5255 (1999). 
2.  The criteria for a 20 percent evaluation for a lumbar 
spine disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.71a 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the evaluations assigned for his 
left hip and lumbar spine disorders do not reflect accurately 
the severity of his symptomatology.  The veteran's assertion 
of an increase in the severity of his left hip and lumbar 
spine symptomatology is sufficient to establish well-grounded 
claims for higher evaluations pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992).  
Having examined the record in support of these claims, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claims. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

I.  Claim for Increased Evaluation for Left Hip Disability

In a June 1998 rating decision, the RO evaluated the 
veteran's left hip disability as being 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  DC 5255 
provides that a 30 percent evaluation is warranted for 
impairment of the femur, consisting of malunion with marked 
knee or hip disability.  A 60 percent evaluation is warranted 
for either the fracture of surgical neck of the femur, with 
false joint or for nonunion, without loose motion, 
weightbearing preserved with aid of brace.  An 80 percent 
evaluation is assignable for a fracture of the shaft or 
anatomical neck of: with nonunion, with loose motion (spiral 
or oblique fracture).  

Other applicable diagnostic codes that the Board will also 
consider in evaluating the veteran's claim for an increased 
rating for his left hip disorder are diagnostic codes 5250, 
5251, 5252, 5253, and 5254.  These codes set forth the 
criteria to be considered for ankylosis of the hip, 
limitation of extension of the thigh, limitation of flexion 
of the thigh, impairment of the thigh and flail joint of the 
hip.  After reviewing the evidence, the Board is satisfied 
that the veteran's disability picture is most closely 
approximated by the criteria set forth in DC 5255.   

Service medical records show that the veteran injured his 
left hip as a child.  He indicated that he was advised that 
his left hip was dislocated as a child and as a result he had 
to have a pin placed in his left hip.  During service, the 
veteran reinjured his hip in 1966 and experienced pain and 
decreased motion thereafter.  In April 1967 he complained of 
left hip pain, with decreased motion and was diagnosed with 
slipped femoral capital epiphysis, left, old. 

In June 1977, the veteran underwent a VA examination.  At 
that time, the veteran reported that he was unemployed and he 
was diagnosed with residual deformity of the left femoral 
head and neck secondary to old slipped femoral capital 
epiphysis and moderate degenerative arthritic changes in the 
left hip.  The veteran had limited flexion of the hip to 90 
degrees and normal extension, abduction and adduction.  
Service connection for residuals of a left hip fracture was 
granted, and a 30 percent evaluation was assigned, effective 
in March 1977.  That evaluation remains in effect, unchanged.

VA and private treatment records dated in 1977 through 1979 
continued to reflect treatment for a left hip disability, 
including a November 1977 opinion from M. Alviar Kayali, 
M.D., that degeneration of the left hip and atrophy of the 
left leg rendered the veteran totally disabled.  

Following submission of the current claim for an evaluation 
in excess of 30 percent, the veteran was afforded another VA 
examination in May 1998.  The report reflects that the 
veteran indicated that he was self-employed and that his work 
required some driving.  He stated that he had experienced 
worsening pain and discomfort in the left hip over the 
previous 6 months and that he found it difficult to stand or 
walk for a long period of time.  The examiner noted that the 
veteran required the use of a 11/2-inch shoe lift on the left 
side and that he walked with a gross left-sided limp.  The 
veteran's hips were symmetrical, but there was atrophy of the 
muscles on the left side.  A 11/2-inch shortening of the left 
leg as measured from the anterior-superior iliac spine to 
medial malleolus was noted.  The left leg seemed to be in 
some external rotation.  The veteran had forward flexion of 
the left hip to 50 degrees, extension and abduction to 0 
degrees, adduction to 5 degrees, internal rotation to 0 
degrees, external rotation to 30-40 degrees and a lack of 
internal rotation by 30 degrees.  X-rays revealed gross 
degenerative arthritis with residuals of previous slippage 
capital femoral epiphysis, gross varus with rising of the 
trochanter more proximally.  The veteran was diagnosed with 
status post degenerative arthritis of the left hip with 
shortening of the leg, residuals of slipped capital femoral 
epiphysis in teenage years.

The evidence of record establishes that the veteran currently 
has degenerative arthritis in the left hip with shortening of 
the left leg.  His left hip disorder is manifested by pain, 
muscle atrophy and difficulty standing or walking for long 
periods of time.  The veteran's disability has not been shown 
to be productive of a fracture of the surgical neck of the 
femur with false joint, fracture of the shaft or anatomical 
neck of the femur with nonunion without loose motion, weight 
bearing preserved with the aid of a brace, or fracture of the 
shaft or anatomical neck without loose motion.  Therefore, 
based on this evidence, while the veteran clearly has marked 
left hip disability, the Board is satisfied that the veteran 
is not entitled to a disability evaluation in excess of 30 
percent under DC 5255. 

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 11/4 to 2 inches (3.2 centimeters to 5.1 
centimeters) shorter than the other leg.  38 C.F.R. § 4.71a, 
Code 5275.  However, a note to this diagnostic code provides 
that ratings based on shortening of the leg are not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Thus, a separate 10 percent evaluation 
for this abnormality is not authorized.  

While the medical evidence shows the right hip has no 
abduction or internal rotation, the joint is not completely 
ankylosed (immobilized or frozen in one position), since 
there is full extension of 0 degrees, flexion can be 
performed to 50 degrees, external rotation can be performed 
to 30 degrees or more, and the veteran retains slight range 
(5 degrees) of adduction.  See 38 C.F.R. § 4.71, Plate II 
(depicting normal ranges of certain hip motions).  The 
veteran's limitation of range of hip motion, while 
significant, does not meet or approximate the criteria for 
favorable ankylosis, so as to warrant a 60 percent rating 
under Code 5250.  

The evaluation currently assigned, a 30 percent rating, is 
the highest schedular evaluation for malunion of the femur.  
This code contemplates both knee and hip impairment 
associated with a femur fracture, so no separate or 
additional evaluation is for knee impairment is applicable.  
To warrant a higher schedular evaluation than the current 30 
percent evaluation, there must be a fracture of the surgical 
neck, with false joint or a nonunion, and weightbearing 
preserved with the aid of a brace.  The medical evidence of 
record establishes that there is not a false joint or a 
nonunion, and there is no evidence that the veteran requires 
a brace to preserve weightbearing.  

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain.  However, 
the Board finds that the criteria for a 30 percent evaluation 
under Diagnostic Code 5255, marked knee or hip disability, 
contemplates pain.  This diagnostic code is not based solely 
on a specified limitation of motion.  Compare Diagnostic Code 
5255 with 5250-5253.  Because the evaluation criterion 
encompasses pain, an evaluation in excess of 30 percent is 
not warranted based on pain and functional loss, although 
such symptomatology is clearly present.  38 C.F.R. §§ 4.40, 
4.59. 

2.  Claim for Increased Evaluation for Lumbar Spine 
Disability

An August 1979 VA examination report shows that the veteran 
presented with complaints of left hip pain.  The veteran was 
diagnosed with lordosis and rotoscoliosis secondary to leg 
shortening and hip deformity with dislocation of the 
anatomical neck of the femur.  Service connection was granted 
for that disability, as secondary to his service-connected 
left hip disability, and a 10 percent evaluation was 
assigned, effective in August 1979.

Following submission of a claim for an increased evaluation 
in excess of 10 percent, the veteran was afforded VA 
examination in May 1998.  The veteran reported experiencing 
some aching in his back.  Physical examination revealed 
postural scoliosis on standing.  There was no spasm in the 
lumbosacral spine.  The veteran had extension of the 
lumbosacral spine to 25 degrees, forward flexion to 50 
degrees with complaint of pain, right and left lateral 
flexion to 20 degrees and right and left lateral rotation to 
20 degrees.  X-rays of the lumbosacral spine were essentially 
normal with mild degenerative changes.  The veteran was 
diagnosed with mild degenerative arthritis of the lumbosacral 
spine.  The examiner opined that the veteran's scoliosis was 
postural, and was due to shortening of the leg.  He further 
opined that this condition was directly related to the 
service connected left hip disorder.  The Board notes that 
the veteran has already been granted service connection for 
rotoscoliosis, which encompasses the veteran's postural 
scoliosis.

In the June 1998 rating decision, the RO also evaluated the 
veteran's lumbar spine disorder as being 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a , DC 5292.  DC 5292 provides 
for a 10 percent evaluation for slight limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The Board has also considered 
diagnostic codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5293, 5294 and 5295.  Because there is no evidence of record 
to show that the veteran has been shown to have residuals of 
a fractured vertebra, complete bony fixation of the spine, 
ankylosis of the cervical, dorsal, or lumbar spine, 
limitation of motion of the cervical, or dorsal spine, sacro-
iliac injury and weakness, intervertebral disc syndrome or 
lumbosacral strain, the Board finds that the RO appropriately 
rated the veteran under DC 5292.

In regard to the veteran's lumbar spine disability, the 
evidence shows that the veteran has been diagnosed with mild 
degenerative arthritis of the lumbosacral spine, as well as 
lordosis and rotoscoliosis.  There is also objective 
limitation of motion of the lumbar spine.  In particular, the 
veteran's forward flexion is limited to 50 degrees, and the 
veteran experiences pain with that range of motion.  The 
Board also notes that the veteran has pain on motion as well 
as complaints of subjective aching.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for arthritis, is not for 
application in this case, as the Diagnostic Code, by its 
terms, is applicable to provide a 10 percent evaluation only 
if loss of range of motion due to arthritis is 
noncompensable.  

In reviewing the evidence as a whole, including the evidence 
of loss of flexion of the lumbosacral spine, underlying 
pathology, and pain on motion, the Board concludes that there 
is moderate limitation of motion of the lumbar spine, so as 
to warrant a 20 percent evaluation under Diagnostic Code 
5292.  

The Board does not find that the veteran's lumbar spine 
disability results in severe limitation of motion.  In 
particular, the Board notes that the veteran retains right 
and left lateral flexion to 20 degrees and right and left 
lateral rotation to 20 degrees, and is thus has range of 
motion of the back in all planes.  There is no clinical 
evidence that the veteran has back spasms.  He describes his 
back pain as an "aching" type pain.  The Board finds that 
the veteran's loss of range of motion and aching pain are not 
so severe as to meet or approximate the criteria for a 40 
percent evaluation under Diagnostic Code 5292 or any other 
applicable diagnostic code.  

Conclusion

The Board notes evidence that the veteran was totally 
disabled by his hip disability in November 1977.  However, 
the claims file reflects that the veteran does not currently 
contend that he is unable to work.  The most recent VA 
examination of record reflects that the veteran is able to 
stand and walk without assistive devices, although not for 
prolonged periods of time.  He is self-employed.  He does not 
currently contend that he is unemployable.  

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that the residuals of his left hip and 
lumbar spine disabilities result in significant impairment.  
However, under the applicable diagnostic criteria which the 
Board must consider, the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent for 
the veteran's left hip disability and against an evaluation 
in excess of 20 percent for the veteran's lumbar spine 
disability at this time.  It follows that the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a favorable resolution of the appeal.  The veteran may 
always advance new claims for increased ratings should the 
severity of the disabilities increase in the future. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the assigned 30 percent and 20 percent evaluations for the 
service-connected disabilities reflect that there is 
significant interference with employment.  However, there is 
no current medical or other evidence that the veteran's hip 
and lumbar spine disabilities result in more than marked 
interference with employment or that such effect on 
employment cannot be compensated under the schedular 
criteria.  There is no evidence that the veteran's hip and 
lumbar spine disabilities have necessitated frequent periods 
of hospitalization.  The evidence does not reflect any 
unusual factor which renders impracticable the application of 
the regular schedular standards to the veteran's claim.  
Consequently, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
left hip disorder is denied.

Entitlement to a 20 percent evaluation for a lumbar spine 
disorder is granted, subject to laws and regulations 
regarding the effective dates of monetary awards.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

